                                                                                          FILED
                                                                                          CLERK

UNITED STATES DISTRICT COURT                                                    9:30 am, Oct 30, 2019
EASTERN DISTRICT OF NEW YORK                                                        U.S. DISTRICT COURT
---------------------------------------------------------X                     EASTERN DISTRICT OF NEW YORK
WALLACE G. WATSON,                                                                  LONG ISLAND OFFICE

                          Plaintiff,                             MEMORANDUM OF
                                                                 DECISION & ORDER
                 -against-                                       2:18-cv-1636 (ADS)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                           Defendant.
---------------------------------------------------------X
APPEARANCES:

Olinsky Law Group
Attorneys for the Plaintiff
250 South Clinton St., Suite 210
Syracuse, NY 13202
       By:     Howard D. Olinsky, Esq., Of Counsel.

United States Attorneys Office, Eastern District of New York
Attorneys for the Defendant
610 Federal Plaza
Central Islip, NY 11722
       By:      Mary M. Dickman, Esq., Assistant United States Attorney.


SPATT, District Judge:

        On March 16, 2018, the Plaintiff Wallace G. Watson (the “Plaintiff” or the “Claimant”)

commenced this appeal pursuant to the Social Security Act, 42 U.S.C. § 405 et seq. (the “Act”),

challenging a final determination by the Defendant, Nancy A. Berryhill, the then Acting

Commissioner of the Social Security Administration (the “Defendant” or the “Commissioner”),

that he was ineligible to receive Social Security disability benefits or Supplemental Security

Income benefits.

        Andrew M. Saul is now the Commissioner of the Social Security Administration.

Pursuant to Federal Rule of Civil Procedure (“FED. R. CIV. P.”) 25(d), Saul is hereby
                                                             1
substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this action. See,

e.g., Pelaez v. Berryhill, No. 12-CV-7796, 2017 WL 6389162 (S.D.N.Y. Dec. 14, 2017), adopted

by, 2018 WL 318478 (S.D.N.Y. Jan. 3, 2018).

       Presently before the Court are the parties’ cross motions, pursuant to FED. R. CIV. P.

12(c) for a judgment on the pleadings. For the reasons that follow, the Plaintiff’s motion is

granted in part, the Defendant’s cross-motion is denied, and the matter is remanded for further

proceedings.

I.     BACKGROUND

       The Plaintiff is a 55-year-old man with an associate’s degree in culinary training. He

most recently worked as the head chef at a deli.

       On October 15, 2013, the Plaintiff applied for disability insurance benefits under

§§ 216(i) and 223 of the Act, and for supplemental security income under § 1614(a)(3)(A) of the

Act. The Plaintiff alleged he had been disabled since November 17, 2011 because of a knee

injury, sleep apnea, Carpal tunnel syndrome, a bulging disc, lower back pain, and non-

functioning eardrums, all stemming from a motor vehicle accident on that date.

       His claim was denied on February 25, 2014, and he requested a hearing. The Plaintiff

appeared with counsel before Administrative Law Judge Patrick Kilgannon (the “ALJ”) on

February 3, 2016 and August 18, 2016. On September 21, 2016, the ALJ issued a decision

finding that the Plaintiff was not disabled.

         The Plaintiff sought a review by the Appeals Council, and on January 12, 2018, the

Appeals Counsel ruled that it would not further review the ALJ’s decision. The ALJ’s decision

thus became the final decision of the Commissioner upon the Appeals Council’s denying the

Plaintiff’s request for review.


                                                   2
         On March 16, 2018, the Plaintiff filed the present action. On February 1, 2019, the

parties submitted the Plaintiff’s Rule 12(c) motion and the Defendant’s Rule 12(c) cross-motion

as fully briefed to the Court.

         For purposes of these motions, familiarity with the underlying administrative record is

presumed. The Court’s discussion of the evidence will be limited to the specific challenges and

responses presently raised by the Plaintiff and the Defendant. In this regard, references to the

record are denoted as “R.”

II.      DISCUSSION

         Briefly, the parties have presented one issue for the Court: whether there was substantial

evidence to support the ALJ’s conclusion as to the Plaintiff’s residual functional capacity. The

Court rules that the ALJ’s finding is not supported by substantial evidence, and that the ALJ

should have recontacted the Plaintiff’s treating physician for clarifying information. Thus, for

the reasons that follow, the Court grants the Plaintiff’s Rule 12(c) motion in part, denies the

Defendant’s Rule 12(c) cross-motion in its entirety, and remands the case for further

proceedings.

      A. The Standard for Benefits Under the Act

         The Act defines the term “disability” to mean an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A person may only be disabled if

his “impairments are of such severity that he is not only unable to do his previous work[,] but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).


                                                   3
          In determining whether a person is disabled, the Commissioner is required to apply the

five-step sequential process promulgated by the Social Security Administration, set forth in 20

C.F.R. § 404.1520. See Rosa v Callahan, 168 F.3d 72, 77 (2d Cir. 1999). The Plaintiff bears the

burden of proving the first four steps, but then the burden shifts to the Commissioner at the fifth

step to prove that the Plaintiff is capable of working. Poupore v. Astrue, 566 F.3d 303, 306 (2d

Cir. 2009) (per curiam); Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008); Rosa, 168 F.3d at

77. See also Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996) (“If the claimant satisfies her burden

of proving the requirements in the first four steps, the burden then shifts to the [Commissioner]

to prove in the fifth step that the claimant is capable of working.”). “If at any step a finding of

disability or non-disability can be made, the [Social Security Administration] will not review the

claim further.” Barnhart v. Thomas, 540 U.S. 20, 24, 124 S. Ct. 376, 379, 157 L. Ed. 2d 333

(2003).

          Under the five-step sequential evaluation process, the decision-maker decides:

          (1) whether the claimant is currently engaged in substantial gainful activity; (2)
          whether the claimant has a severe impairment or combination of impairments; (3)
          whether the impairment meets or equals the severity of the specified impairments
          in the Listing of Impairments; (4) based on a ‘residual functional capacity’
          assessment, whether the claimant can perform any of his or her past relevant work
          despite the impairment; and (5) whether there are significant numbers of jobs in
          the national economy that the claimant can perform given the claimant’s residual
          functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014); Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996); Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam); 20 C.F.R.

§§ 404.1520, 416.920. When conducting this analysis, the ALJ must consider the objective

medical facts; the diagnoses or medical opinions based on these facts; the subjective evidence of

pain and disability; as well as the plaintiff’s age, background, education and work experience.

Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir. 1983) (per curiam).
                                                    4
   B. The Standard of Review

       “Judicial review of the denial of disability benefits is narrow” and “[t]he Court will set

aside the Commissioner’s conclusions only if they are not supported by substantial evidence in

the record as a whole or are based on an erroneous legal standard.” Koffsky v. Apfel, 26 F. Supp.

2d 475, 478 (E.D.N.Y. 1998) (Spatt, J.) (citing Bubnis v. Apfel, 150 F.3d 177, 179–71 (2d Cir.

1998)); accord Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002) (citing Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000)); 42 U.S.C. § 405(g). See also Alston v. Sullivan, 904 F.2d 122,

126 (2d Cir. 1990) (“Where there is substantial evidence to support either position, the

determination is one to be made by the factfinder.”). The ALJ is required to set forth those

crucial factors used to justify his or her findings with sufficient particularity to allow the district

court to make a determination regarding the existence of substantial evidence. Ferraris v.

Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

       Accordingly, “the reviewing court does not decide the case de novo.” Pereira v. Astrue,

279 F.R.D. 201, 205 (E.D.N.Y. 2010) (citing Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004)). Rather, “the findings of the Commissioner as to any fact, if supported by substantial

evidence, are conclusive,” id. (citing 42 U.S.C. § 405(g)), and therefore, the relevant question is

not “whether there is substantial evidence supporting the [plaintiff’s] view;” instead, the Court

“must decide whether substantial evidence supports the ALJ’s decision,” Bonet v. Colvin, 523 F.

App’x 58, 59 (2d Cir. 2013) (Summary Order) (emphasis in original).                 In this way, the

“substantial evidence” standard is “very deferential” to the Commissioner, and allows courts to

reject the ALJ’s findings “‘only if a reasonable factfinder would have to conclude otherwise.’”

Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994) (emphasis in original)). This deferential


                                                    5
standard applies not only to factual determinations, but also to “inferences and conclusions

drawn from such facts.”       Pena v. Barnhart, No. 01-CV-502, 2002 WL 31487903, at *7

(S.D.N.Y. Oct. 29, 2002) (citing Levine v. Gardner, 360 F.2d 727, 730 (2d Cir. 1966)).

       “Substantial evidence means ‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Burgess v. Astrue, 537

F.3d 117, 127–28 (2d Cir. 2008) (quoting Halloran, 362 F.3d at 31); accord Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L Ed. 2d 842 (1971); Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988). “To determine on appeal whether an ALJ’s findings are

supported by substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must also

include that which detracts from its weight.” Williams, 859 F.2d at 258 (citing Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488, 71 S. Ct. 456, 464, 95 L. Ed. 456 (1951)).

       An ALJ’s findings may properly rest on substantial evidence even where he or she fails

to “recite every piece of evidence that contributed to the decision, so long as the record ‘permits

[the Court] to glean the rationale of an ALJ’s decision.’” Cichocki v. Astrue, 729 F.3d 172, 178

n.3 (2d Cir. 2013) (per curiam) (quoting Mongeur, 722 F.2d at 1040). This remains true “even if

contrary evidence exists.” Mackey v. Barnhart, 306 F. Supp. 2d 337, 340 (E.D.N.Y. 2004)

(citing DeChirico v. Callahan, 134 F.3d 1177, 1182 (2d Cir. 1998)).

   C. The Rule 12(c) Standard

       Both parties filed Rule 12(c) motions. ECF 13, 15. Such motions are reviewed under the

same standard as Rule 12(b)(6) motions to dismiss. See Bank of New York v. First Millennium,

Inc., 607 F.3d 905, 922 (2d Cir. 2010). “To survive a Rule 12(c) motion, the complaint ‘must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its


                                                     6
face.’” Id. (quoting Hayden v. Peterson, 594 F.3d 150, 160 (2d Cir. 2010). The issue on a

motion to dismiss is “not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.” Todd v. Exxon Corp., 275 F.3d 191, 198 (2d

Cir. 2001) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed. 2d 90

(1974)). “‘Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 566

U.S. 662, 129 S. Ct. 1937, 1949–50, 173 L. Ed. 2d 868 (2009)).

   D. Application to the Facts of This Case

       The Plaintiff asks in his Rule 12(c) motion for the Court to vacate the final administrative

decision in his action and remand it for further administrative proceedings. ECF 12. The

Plaintiff asserts that the ALJ gave significant weight to the opinion of consultative physician Dr.

Linell Skeene, MD, even though Dr. Skeene’s opinion did not comport with the ALJ’s ruling; the

ALJ erred in according only little weight to the opinion of the Plaintiff’s treating physician Dr.

Hasib Sarij, M.D; and, that to the extent that the ALJ found Dr. Sarij’s opinion to be vague

and/or inconsistent, the ALJ could have recontacted Dr. Sarij for more information; sought an

opinion from the Plaintiff’s primary care physician, Dr. Adam Carpentieri, D.O.; obtained an

updated consultative exam; or consulted with a medical expert. Id. at 13–20.

       In its Rule 12(c) cross-motion, the Defendant asks that the Court affirm the

Commissioner’s determination. ECF 16-1. The Defendant contends that the ALJ acknowledged

that the Plaintiff has severe impairments and then reasonably determined that those limitations

were not severe enough to render him totally disabled.         Also, Dr. Skeene’s opinion was

consistent with the clinical evidence and examination results. To the extent the ALJ’s residual


                                                  7
functional capacity assessment diverged from Dr. Skeene’s opinion, it was because of the ALJ’s

incorporating additional limitations into the residual functional capacity finding. Also, Dr.

Sarij’s opinion was vague, inconsistent with clinical evidence, and internally inconsistent with

his own findings. Further, The ALJ cited to numerous medical records supporting his decision.

Id. at 22–25.

       1. The Interplay Between Treating Physicians and Consultative Physicians

       Under the treating physician rule, the opinion of a claimant’s treating physician as to the

nature and severity of the claimant’s impairments is given “controlling weight” so long as it is

“well supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.”         Green-Younger v.

Barnhart, 335 F.3d 99, 106 (2d Cir. 2003) (quoting 20 C.F.R. § 404.1527(d)(2)); Bonneau v.

Astrue, No. 5:13-cv-26, 2014 WL 31301, at *5 (D. Vt. Jan. 3, 2014) (same).

       Although the Court is generally required to defer to the medical opinion of a treating

physician, see Schisler v. Sullivan, 3 F.3d 563, 567–68 (2d Cir. 1993), those findings may not be

accorded controlling weight if they are inconsistent with other substantial evidence, including the

opinions of other medical experts, Burgess, 537 F.3d at 128. The ALJ must consider the

following factors if it decides to afford less than controlling weight to the treating physician’s

opinion: “(1) the frequen[c]y, length, nature, and extent of the treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the remaining

medical evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409,

418 (2d Cir. 2013).

       In order for the Court to determine whether a treating physician’s opinion is consistent

with other substantial evidence in the administrative record, the Court must keep in mind that


                                                  8
“genuine conflicts in the medical evidence are for the ALJ to resolve.” Gunter v. Comm’r of

Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010) (Summary Order); see also Garcia v. Barnhart,

No. 01-CV-8300, 2003 WL 68040, at *7 (S.D.N.Y. Jan. 7, 2003) (holding that the ALJ cannot

substitute his or her “own assessment of the relative merits of the objective evidence and

subjective complaints for that of a treating physician”).

       In the Second Circuit, an ALJ is entitled to rely on the opinions of consultative examining

physicians, as they may constitute substantial evidence, if the administrative record supports

them. See Rosier v. Colvin, 586 F. App’x 756, 758 (2d Cir. 2014) (Summary Order); Petrie v.

Astrue, 412 F. App’x 401, 405 (2d Cir. 2011) (Summary Order) (“The report of a consultative

physician may constitute [] substantial evidence,”); Diaz v. Shalala, 59 F.3d 307, 315 (2d Cir.

1995); Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983) (per curiam) (“It an accepted

principle that the opinion of a treating physician is not binding if it is contradicted by substantial

evidence, and the report of a consultative physician may constitute such evidence.” (internal

citations omitted)); Frawley v. Colvin, No 13-CV-1567, 2014 WL 6810661, at *9 (N.D.N.Y.

Dec. 2, 2014) (“The opinions of consultative examiners . . . may constitute substantial evidence

where, as here, it is supported by the medical evidence in the record.”). An ALJ is permitted to

accord greater weight to a consultative examiner’s opinion if the conclusions are more consistent

with the medical evidence than that of a treating physician. See Artinian v. Berryhill, No. 16-

CV-4404, 2018 WL 401186, at *10 (E.D.N.Y. Jan. 12, 2018) (Spatt, J.); Rivera v. Colvin, No,

13-CV-7150, 2015 WL 1027163, at *16 (S.D.N.Y. Mar. 9, 2015).

       A consultative physician may not base her opinion solely upon general language

describing a claimant’s residual functional capacity. See, e.g., Hilsdorf v. Comm’r of Soc. Sec.,

724 F. Supp. 2d 330, 348 (E.D.N.Y. 2010) (holding that the consultative examiner’s “statement


                                                    9
that [the] plaintiff had ‘limitations of a mild degree of lifting, bending, walking, standing, and

pushing and pulling on arm controls’” could not “serve as an adequate basis for determining

[the] [p]laintiff’s RFC” because it “did not provide enough information to allow the ALJ to make

the necessary inference that [the] [p]laintiff could perform sedentary work”); see also Ubiles v.

Astrue, No. 11-CV-6340, 2012 WL 2572772, at *11 (W.D.N.Y. July 2, 2012). Another court in

the Eastern District had similarly ruled as to Dr. Skeene, the consultative physician in this case:

       Dr. Skeene opined that Plaintiff has “moderate limitations for general activity.”
       This assessment is too vague to provide sufficient support for the ALJ’s specific
       functional assessments that Plaintiff could, for example, carry ten pounds
       occasionally and less than ten pounds frequently and sit for six hours during an
       eight-hour workday.

Simmons v. Colvin, No. 15-CV-0377, 2016 WL 1255725, at *14 (E.D.N.Y. Mar. 28, 2016)

(internal citations omitted).

       2. The ALJ’s Findings

       Here, in summary, the ALJ ruled that the Plaintiff had the residual functional capacity to

perform sedentary work because he could: lift up to ten pounds occasionally; stand or walk for

approximately two hours per eight-hour workday; sit for approximately six hours per eight-hour

workday; occasionally balance, stoop, kneel, crouch, and crawl; and, occasionally climb ramps

or stairs. R. at 24. In addition, the ALJ ruled that the Plaintiff could not climb ladders, ropes, or

scaffolds; that he should avoid exposure to unprotected heights and moving machinery; and, that

he was limited to jobs that do not require a fine hearing capacity. Id.

       The ALJ considered, inter alia, the following evidence. As to the Plaintiff’s back, the

ALJ noted that the Plaintiff had a history of herniated disc stenosis, as well as injuries from the

November 2011 car accident, and that he had received periodic treatments from Dr. Shuriz

Hishmeh, M.D. R at 25–26. The ALJ observed that the Plaintiff would often go a full year or


                                                   10
more between visits to Dr. Hishmeh, and that throughout this time, Dr. Hishmeh repeatedly

recommended against surgical intervention and in favor of conservative treatments, such as

physical therapy, pain medication, and exercise. Id. at 26, 569–94. Similarly, the ALJ examined

the treatment records for the Plaintiff’s knees and noted that, despite the Plaintiff’s having

significant damage to both knees, his doctors recommended conservative treatments of physical

therapy, pain medication, and the receipt of cortisone and Synvisc injections, to which the

Plaintiff responded positively. Id. at 27, 345–56.

       The ALJ further examined the Plaintiff’s diabetes and feet numbness, noting that the

Plaintiff’s treatment records showed decreased glucose and hemoglobin records, as well as a

lower weight, when the Plaintiff was “compliant with diet and exercise.” Id. at 27–28, 561–64.

However, the ALJ observed that once the Plaintiff had stopped exercising and following a

healthy diet, he reported foot numbness, along with elevated glucose and hemoglobin levels, and

a higher weight. Id. at 28, 636–39. The ALJ considered the Plaintiff’s lifelong history of ear

infections and the placement of pressure-equalizing tubes in his ears, noting that testing on the

Plaintiff’s ears revealed a moderate hearing loss. Id. at 28, 535–47. As to sleep apnea, the ALJ

observed that while the Plaintiff received treatment at a sleep disorder center and required the

nightly use of a Continuous Positive Airway Pressure (“CPAP”) machine, he did not have any

cardiovascular complications. Id. at 28–29. Further, the ALJ made note of the Plaintiff’s

weight, saying that with a height of five feet and nine inches, and with a weight of between 292

and 308 pounds, the Plaintiff was morbidly obese, and his “condition may have an adverse

impact upon co-existing impairments.” Id. at 29.

       The ALJ summarized the Plaintiff’s exam with Dr. Skeene as being “predominantly

unremarkable.” Id. The Plaintiff was unable to squat fully; he showed a limited range of motion


                                                     11
of the lumbar spine and left knee; and, an X-ray showed evidence of degenerative changes in the

lumbar spine. Id. at 29, 364–67. However, The Plaintiff was in no acute distress; his gait and

stance were normal; he did not need a device to help him walk; he had a normal range of motion

in the rest of his body, including the right knee; X-rays of his right knee revealed normal results;

he showed no sensory problems; and, he had full strength in his lower extremities. Id. at 29, 364,

368. Based on these results, Dr. Skeene opined that the Plaintiff had moderate limitations for

general activity because of moderate hearing loss. Id. at 30, 365.

       The ALJ assigned “significant weight” to Dr. Skeene’s opinion, though he was not as

confident as Dr. Skeene was in the Plaintiff’s physical capacity. Id. at 30. He reasoned that:

       This opinion was also generally consistent with the clinical evidence of record,
       which showed that the claimant had bilateral hearing loss, and was limited to
       occupations that did not require fine hearing capability. The opinion was also
       consistent with Dr. Skeene’s own examination result of the claimant, which
       showed normal gait and no use of any assistive devices. However, the
       undersigned notes that the claimant was only capable of performing sedentary
       exertion level work, with additional limitations, based on the remainder of the
       claimant’s impairments.

Id. Conversely, the ALJ assigned “only little weight” to two opinions from Dr. Sarij. Id. at 30–

31. In the first opinion, Dr. Sarij contended that the Plaintiff could sit for only zero to one-hour

in an eight-hour workday; could occasionally lift and/or carry up to ten pounds and frequently

lift and/or carry up to five pounds; had moderate limitations in using his upper extremities; could

not perform a job requiring him to keep his neck in a constant position; and, that overall, the

Plaintiff was incapable of performing even a low stress job, and that he would be absent from

work more than three times per month as a result of his impairments. Id. at 30–31, 654–61. The

ALJ reasoned that the “questionnaire is accorded only little weight because the questionnaire is

not nearly as limited as the doctor opined.” Id. at 31.



                                                   12
       The second opinion came after a June 2016 appointment with the Plaintiff. Id. at 608.

There, Dr. Sarij said that the Plaintiff was 100 hundred percent disabled because of his spine

impairments; that the Plaintiff was unable to engage in any meaningful work activity; and, that

regardless, the Plaintiff was still able to perform tasks of daily living. Id. The ALJ ruled that the

opinion was vague because it failed “to adequately define any specific functional limitations of

the claimant,” and that it inconsistent with the evidence in the record, and it was internally

inconsistent because the opinion said the Plaintiff could perform daily living tasks. Id at 31.

       3. As to Whether the ALJ Applied The Proper Weight to Dr. Skeene’s and Dr.
          Sarij’s Opinions

       The Court rules that Dr. Skeene’s opinion did not provide substantial evidence in support

of the ALJ’s decision. The evidence in the record suggests that while the Plaintiff has several

physical impairments, he is not incapable of doing sedentary work. Neither Dr. Skeene nor Dr.

Sarij gave such a recommendation in their opinions: Dr. Skeene was less concerned about the

Plaintiff’s impairments, while Dr. Sarij placed a greater emphasis upon them.

       As to Dr. Skeene, the sum total of his opinion was that the claimant had moderate

limitations for general activity because of his partial hearing loss; this opinion is not specific

enough to be the basis for the ALJ’s residual functional capacity decision. See Selian, 708 F.3d

at 421; Simmons, 2016 WL 1255725, at * 14; see also Ubiles, 2012 WL 2572772, at *11. The

opinion did not address whether or not the Plaintiff would be able to sit or stand for long periods.

See Simmons, 2016 WL 1255725, at *14 (“Moreover, even where courts have approved of an

ALJ’s assignment of significant weight to findings by a consultative physician of ‘moderate’

limitations, such assessments have directly considered a plaintiff’s capacity to, for example, sit

or stand for long periods.”); Nelson v. Colvin, No. 12-CV-1810, 2014 WL 1342964, at *12

(E.D.N.Y. Mar. 31, 2014).
                                                   13
       Dr. Skeene commented on the Plaintiff’s ability to walk and to rise from his chair, but he

did not specifically tie these observations to the Plaintiff’s ability to perform sedentary work.

See Simmons, 2016 WL 1255725, at *14 (“Here, Dr. Skeene merely opined that Plaintiff had

moderate limitations to [the Plaintiff’s] abilities with respect to ‘general activity,’ which does not

provide substantial evidence to support the ALJ’s RFC determination that Plaintiff can perform

the full range of sedentary work”) (internal citations omitted). These tangential references to the

Plaintiff’s ability to sit and stand do not merit according significant weight to Dr. Skeene’s

opinion. See id.; see also Christiansen v. Colvin, No. 15-CV-2932, 2016 WL 4384722, at *8

(E.D.N.Y. Aug. 15, 2016).

       4. As to Whether the ALJ Should Have Recontacted The Plaintiff’s Physicians

       Where there are deficiencies in the administrative record, an ALJ is under an affirmative

obligation to develop a plaintiff’s medical history, even when the plaintiff is represented by

counsel. Rosa, 168 F.3d at 79. This obligation arises from the “essentially non-adversarial

nature of a benefits proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (internal

quotation marks omitted).

       However, “where there are no obvious gaps in the administrative record, and where the

ALJ already possesses a complete medical history, the ALJ is under no obligation to seek

additional information in advance of rejecting a benefits claim.” Rosa, 168 F.3d at 79 n.5

(internal quotation marks omitted); see Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d

Cir. 2013) (Summary Order) (citing case law from other circuits for the proposition that “remand

is not always required when an ALJ fails in his duty to request opinions, particularly where as

here, the record contains sufficient evidence from which an ALJ can assess the petitioner’s

residual functional capacity”); Micheli v. Astrue, 501 F. App’x 26, 30 (2d Cir. 2012) (Summary


                                                   14
Order) (“Here, the ALJ properly determined that he could render a decision based on the 500-

page record already before him.”).

       An ALJ has “discretion to ‘determine the best way to resolve the inconsistency or

insufficiency’” when an ambiguity arises concerning a treating physician’s opinion. Rolon v.

Comm’r of Soc. Sec., 994 F. Supp. 2d 496, 505 (S.D.N.Y. 2014) (quoting 20 C.F.R. § 416.920b).

While regulations have been amended to remove the provision requiring an ALJ to recontact a

treating physician in the face of an ambiguity, Quinn v. Colvin, 199 F. Supp. 3d 692, 709

(W.D.N.Y. 2016), they still “contemplate the ALJ recontacting the treating physician when the

additional information needed is directly related to that medical source’s opinion.” Owens v.

Berryhill, No. 17-CV-2632, 2018 WL 1865917, at *7 (E.D.N.Y. Apr. 18, 2018) (Spatt, J.)

(internal quotation marks omitted); Jimenez v. Astrue, No. 12-CIV-3477, 2013 WL 4400533, at

*11 (S.D.N.Y. Aug. 14, 2013).

       The ALJ assigned little weight to Dr. Sarij’s opinions on the bases of vagueness, their

inconsistency with the record, and internal inconsistencies. R. at 30–31. On one hand, the ALJ

correctly applied little weight to Dr. Sarij’s opinion that the Plaintiff could only perform low

stress work, because Dr. Sarij is not a psychiatrist, and an ALJ does not need to give substantial

weight to opinions that exceed a physician’s specialty. See Muro v. Berryhill, No. 17-cv-6092,

2019 WL 4933612, at *8 (E.D.N.Y. Oct. 7, 2019) (Spatt, J.) (concluding that an ALJ did not

need to place special weight on a psychiatrist’s opinion as to a claimant’s hyperthyroid

condition); Arbello v. Comm’r of Soc. Sec.,       No. 18-CV-982, 2019 WL 1384094, at *14

(E.D.N.Y. Mar. 27, 2019) (“Because Dr. Adam is a psychiatrist, the ALJ was not required to

give significant weight to his opinion about how lupus would physically impact her ability to




                                                 15
work.”); Mercado v. Berryhill, No. 16-CV-6087., 2017 WL 3328177, at *14 (S.D.N.Y. Aug. 3,

2017) (giving little weight to a podiatrist’s opinion on the plaintiff’s neck, back, and knee).

        On the other hand, the ALJ should have recontacted Dr. Sarij for clarifying information

as to his assertion that the Plaintiff was 100 percent disabled, despite being able to perform daily

living tasks. See Destina v. Berryhill, No. 17-cv-2382, 2018 WL 4964103, at *6 (E.D.N.Y. Oct.

15, 2018) (Spatt, J.) (“If the ALJ believed that there was a discrepancy in the physician’s

opinions, he should have exercised his discretion to develop the record to resolve any conflict.”);

Isernia v. Colvin, No. 14-CV-2528, 2015 WL 5567113, at *12 (E.D.N.Y. Sept. 22, 2015) (“Thus,

in light of the ALJ’s conclusion that Dr. Buncke’s opinion was vague and inconsistent with prior

treatment notes, a remand is necessary so that Dr. Buncke can be recontacted and given the

opportunity to supplement the record with any additional clarification or bases for her findings

regarding plaintiff’s disability.”).

        Recontacting Dr. Sarij is justified for reasons beyond inconsistencies in his opinion.

Unlike Dr. Skeene, Dr. Sarij did comment on the Plaintiffs ability to sit and stand throughout an

eight-hour workday, which gives his opinion more significance. See Morris v. Berryhill, 721 F.

App’x 25, 28 (2d Cir. 2018) (Summary Order) (“The duty to recontact arises only if the ALJ

lacks sufficient evidence in the record to evaluate the doctor’s findings.”). Thus, Dr, Sarij’s

opinion also is central to the issue of whether the Plaintiff can perform sedentary work. See

Owens, 2018 WL 1865917, at *7.

        The Court further rules that at this juncture there is no present basis for contacting Dr.

Carpentieri. Though his treatment notes with the Plaintiff appear in the record, R. at 468–534,

the ALJ did not consider those notes in his opinion. Thus, there is no ambiguity for the ALJ to

resolve from Dr. Carpentieri on remand; however, the ALJ has the discretion to further develop


                                                   16
the record if such exploration is required. See Thomas v. Comm’r of Soc. Sec., No. 15-CIV-

3348, 2016 WL 4398518, at *5 (E.D.N.Y. Aug. 17, 2016).

       The Plaintiff’s remaining claim, that the ALJ should have sought an updated consultative

exam or reached out to a medical expert, is without merit. Under these circumstances, an ALJ is

under no obligation to consult with a medical expert. See Gonzalez v. Colvin, No. 15-CV-2159,

2016 WL 5477591, at *12 n.3 (E.D.N.Y. Sept. 28, 2016) (“[A]lthough ALJs may consult

medical experts, they are not required to do so.”); see also Cole v. Astrue, No. 06-CV-769, 2013

WL 4398974, at *4 (S.D.N.Y. Aug. 7, 2013) (“Plaintiff provides no support for his claim that

[the ALJ] was required to consult an expert in addition to reviewing the medical evidence in the

record.”) (emphasis in original). Further, on remand, the ALJ will have the discretion, but not

the obligation, to seek an updated consultative examination of the Plaintiff. See Faith Grace P.

v. Saul, No. 18-CV-781, 2019 WL 4305484, at *7 (N.D.N.Y. Sept. 11, 2019); Bailey v. Astrue,

815 F. Supp.2d 590, 599 (E.D.N.Y. 2011).

III.   CONCLUSION

       For the foregoing reasons, the Court grants Plaintiff’s Rule 12(c) motion in part, as to the

ALJ’s rulings on Dr. Skeene’s and Dr. Sarij’s opinions. It denies the motion as to the Plaintiff’s

requests for the ALJ to contact Dr. Carpentieri; seek an updated consultative examination; or

consult with a medical expert. The Court also denies the Defendant’s Rule 12(c) cross-motion in

its entirety. The case is remanded for further proceedings.

       The Clerk of Court is respectfully directed to close the case.



It is SO ORDERED.




                                                  17
_______/s/ Artur D. Spatt_________        ____October 30, 2019____

     Arthur D. Spatt, U.S.D.J.                     Date




                                     18
